 

Case 20-10343-LSS Doc 2847 Filed 05/03/21 Page1of1

April 27, 2021

Justicg Lauri Selber Silverstein vs wey
BSA Bankrupcy Case

824 Market Street 6" Floor ONT MAY -3 AMI: 17
Wilmingtin, DE 19801

Dear Justice:

| was 3 ED | enjoyed the Cub Scouts — it was a great experience so |

looked forward the BSA participation. Unfortunately the was a Scout leader who took me
another direction which became a life long problem.

I 1) 21¢ v2 2 cesignated camp ground there
Looking back, one leader would take me to the [yy

Honestly, | can’t remember how many times this happened—|'d rather forget. | didn’t
understand that | should report this to my parents, another leader, or anyone else.

SE wher | was | dated different women and we enjoyed many

university events and other

Po met a special woman
and we had a daughter, but nd | had many issues—looking back | am to blame.

| began to think the issue might be that iii Into ME the was with a

    
 
  

but again, each one failed—! was to blame. By the
| decided that | did not want to be with anyone.

Currently | live with my dogs. They are great companions, but | still feel that this distaste for a
relationship is not how things should have ended up.

This is my life and | have learned to live with it. Please keep this in confidence as | feel so much
shame and it would be so much worse if my name got out.

Sincerely,

   
